Citation Nr: 0738993	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-44 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 70 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina which granted service connection for 
PTSD at a 70 percent disability rating, effective August 29, 
2002.  


FINDING OF FACT

The veteran's service connected PTSD has resulted in nearly 
total occupational and social impairment since the effective 
date of service connection.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  The criteria for a 70 percent rating are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Factual Background

In an August 2002 letter, Dr. Michael Nunn, a psychiatrist at 
the Community Wellness Center, stated that the veteran had 
intrusive thoughts and difficulty sleeping.  The diagnosis 
was PTSD, delayed onset, severe and alcohol abuse secondary 
to PTSD.

In an October 2002 prescription note, Dr. Dunn stated that 
the veteran was to be excused indefinitely from work due to 
his severe medical problems.

In an October 2002 letter, Dr. Dunn stated that the veteran 
experienced sleeplessness, irritability, hypervigilence, 
depression, flashbacks, nightmares, intrusive thoughts of 
death, social isolation, emotional numbing alternating with 
intense rage, suicidal and homicidal ideation and 
interpersonal conflict at work.  He also had panic attacks, a 
general loss of functioning, impaired concentration and 
short-term memory.  A Global Assessment Functioning (GAF) 
score of 35 was reported.

In April 2003 the veteran underwent an examination for VA.  
It was noted that the veteran had worked up until August 
2002.  He reported that he did not leave his house much 
because of all of his problems.  The examiner found that the 
veteran had mild to moderate depression, mild psychomotor 
retardation and mild to moderate anxiety.    The diagnosis 
was PTSD and alcohol abuse in remission.  A GAF of 65 was 
reported.

In a July 2003 letter, Dr. Nunn stated that the veteran's 
medical condition and psychiatric symptoms were so severe 
that he recommended continued weekly psychotherapy as well as 
monthly medication management and weekly group psychotherapy.

In June 2003 the veteran was admitted to the Craven Regional 
Medical Center as he had a history of multiple psychiatric 
hospitalizations.  The veteran presented with increasing PTSD 
symptoms which included suicidal ideations.  On admission to 
the hospital a GAF of 20 was reported.  A GAF of 40 was 
reported upon his discharge as suicidal ideation resolved.  
The veteran's prognosis was guarded.

In January 2004 the veteran presented to the Community 
Wellness Center.  A GAF of 40 was reported.

In January 2005, the veteran presented to the Durham, North 
Carolina VA Medical Center (VAMC) for his PTSD.  The 
diagnosis was PTSD, recurrent major depression and alcohol 
abuse.  A GAF of 65 was reported.

In March 2005 the veteran was admitted to the Duplin General 
Hospital with severe PTSD with psychosis.  During his 
hospitalization, the veteran was isolative and withdrawn and 
had multiple episodes of flashbacks, nightmares and an 
inability to function.  A GAF of 15 was reported on 
admission.  A GAF of 45-50 was reported upon his discharge.

In a March 2005 letter, Dr. Nunn stated that the veteran 
recently needed psychiatric hospitalization to help him 
maintain safety as he became psychotic when his flashbacks 
and intrusive thoughts of Vietnam became overwhelming.  Dr. 
Nunn stated that the veteran's condition remained guarded as 
he was unable to manage his funds and needed a caregiver.

In May 2005 the veteran underwent a VA psychiatric 
examination.  The veteran reported attempting suicide twice 
and stated that he had intrusive thoughts, nightmares and 
disturbed sleep.  He reported being anxious, easily startled, 
hypervigilent and avoidant of crowds.  The veteran was not 
working.  The diagnosis was PTSD and alcohol abuse.  A GAF of 
50 was reported with moderately serious impairment of 
psychosocial functioning.  

In a May 2005 addendum, the VA examiner stated that the 
veteran had trouble handling his own financial affairs which 
may be brought out by his obvious short-term memory deficit.  
The VA examiner concluded that the veteran was unable to 
manage his financial payments. 

In May 2005 the veteran presented to the VAMC for his PTSD.  
A GAF of 65 was reported.

In an October 2005 addendum Dr. Rhoads stated that the 
veteran did not need aid and attendance for his daily 
activities and was competent to handle his own affairs.

Psychological testing results from the Community Wellness 
Center in October 2005 revealed that the veteran was 
experiencing chronic distress, distorted reality and had 
disturbed interpersonal relationships.  He exhibited poor 
impulse control and was at risk for self destructive behavior 
and/or suicide.  The veteran also had a very difficult time 
with intimate relationships.

In March 2006 the veteran presented to the VAMC.  The veteran 
had frequent suicidal thoughts but no plan was described.  
The diagnosis was PTSD, alcohol abuse and depressive 
disorder.  A GAF of 50 was reported.

In an August 2006 letter, Dr. Nunn stated that the veteran's 
mood was anxious with alternating depression.  A GAF of 35-40 
was reported.

In a July 2007 letter, Dr. Nunn stated that he had treated 
the veteran since August 2002 for his severe PTSD.  He stated 
that the veteran's usual GAF score was 35 to 40.  The veteran 
had persistent paranoia, delusions of persecution, 
inappropriate behavior in the form of isolation, agitation 
and intense flight or fight response.  The veteran was 
frequently suicidal with thoughts of death and dying.  He had 
trouble with memory.  Dr. Nunn stated that the veteran was 
unemployable and would not be able to be employed in the 
future.

Analysis

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Some mental health professionals have found the veteran to be 
unemployable and isolated due to the service connected PTSD.

His GAF scores have been between 15 and 65 with most scores 
being below 50.  GAF scores of 50 or less contemplate serious 
impairment, and an inability to maintain employment or any 
friendships.  DSM IV.  The majority of scores are thus 
indicative of total occupational impairment.  

These scores are supported by the fact that the veteran has 
not been employed at any time since the grant of service 
connection, has required hospitalization on more than one 
occasion, and has been generally isolated.  The history 
contained in the claims folder shows that the veteran has had 
a marginal existence with no employment and very limited 
social interaction since August 2002.  

Given the total occupational impairment, and nearly total 
impairment in social relationships, the Board finds that the 
disability most closely approximates the criteria for a 100 
percent rating since the effective date of service 
connection.  38 C.F.R. § 4.7.  38 U.S.C.A. § 5107(b) (Wes 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411. 


ORDER


An initial rating of 100 percent is granted for PTSD, 
effective August 29, 2002.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


